Citation Nr: 0000639	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  99-24 124	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

By a letter dated November 8, 1999, the Department of 
Veterans Affairs (VA) regional office (RO) in San Juan, 
Puerto Rico notified the veteran and the attorney 
representing the veteran of the payment of past-due benefits 
and the referral of the file to the Board of Veterans' 
Appeals (Board) for a decision concerning the attorney's 
eligibility for payment of a fee for his services from the 20 
percent past-due benefits withheld by the RO.  They were 
given 30 days within which to submit to the Board evidence or 
argument concerning payment of attorney fees.  No response 
has been received from either the veteran or his attorney.  
The question of whether such withheld past-due benefits 
should be paid to the veteran's attorney is now before the 
Board.  


FINDINGS OF FACT

The Board has not promulgated a final decision on the issue 
upon which the veteran was awarded past-due benefits by a 
decision in November 1999.


CONCLUSION OF LAW

The criteria under which a valid fee agreement between the 
veteran and his attorney as to representation before VA and 
the Board may be executed have not been met.  38 U.S.C.A. 
§ 5904(c) (West & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West Supp. 1997); 38 C.F.R. § 20.609(c) (1996).  These 
criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In March 1992, the veteran and his attorney entered a fee 
agreement which provided that if the VA favorably decided his 
claim at any stage after a final decision by the Board, he 
would pay a fee of 20 percent of the amount of past-due 
benefits resulting from his claim.  He authorized VA to pay 
the fee directly to the attorney from past-due benefits.  

To date, the Board has not promulgated a final decision with 
respect to the issue based upon which the veteran became 
entitled to the payment of past-due benefits.  The most 
recent Board decision is dated in May 1996 and pertains to 
the claim of entitlement to an increased rating for post-
traumatic stress disorder, evaluated as 30 percent disabling.  
The basis for past-due benefits in the instant case is the 
award of additional compensation for the addition of L.A.C. 
as a dependent.  The veteran requested the addition of this 
person as his dependent in March 1999.  The decision granting 
the award of additional compensation was issued by the RO on 
November 4, 1999.  

In a November 1999 letter, the veteran and the appellant were 
notified that the record contained a fee agreement that 
provided for a payment of attorney fees by VA directly from 
past-due benefits.  The maximum amount of past due benefits 
was calculated in the amount of $162.00, and 20 percent of 
that amount, $32.40, was withheld pending a determination by 
the Board of the appellant's eligibility to receive attorney 
fees out of past-due benefits.  

In this case, no final decision has been promulgated by the 
Board with respect to the issue involved.  The May 1996 Board 
decision mentioned above, was unrelated to the issue of 
additional compensation due to an additional dependent.  I 
note that this issue was the basis for the creation of past-
due benefits.  The Board concludes that the attorney is not 
eligible for the payment of attorney's fees from past-due 
benefits in this matter.  

Therefore, the RO will not pay to the attorney the amount of 
the past-due benefits withheld pending this decision.  The 
attorney is ordered to refund to the veteran any moneys paid 
by him for the attorney's representation before VA.  As a 
reduction in the fee is ordered, the attorney must credit the 
account of the claimant with the amount of the reduction and 
refund any excess payment on the account to the claimant not 
later than the expiration of the time within which the ruling 
may be appealed to the Court of Veterans Appeals.  38 C.F.R. 
§ 20.609(i).  Failure to do so may result in proceedings 
under 38 C.F.R. § 14.633 to terminate the attorney's right to 
practice before VA and the Board and/or prosecution under 
38 U.S.C.A. § 5905.  


ORDER

No fee may be charged for services rendered by the attorney 
on the veteran's behalf before VA concerning the matter for 
which past-due benefits were paid in November 1999.  The fee 
is reduced to $0.  The amount in excess of $0 received by the 
attorney for fees for service before VA is to be refunded to 
the claimant.




		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


